 Case 2:16-cv-01206-JCM-EJY Document 334 Filed 04/27/21 Page 1 of 3




 1   TRACY A. EGLET, ESQ.
     Nevada Bar No.: 6419
 2   JAMES A. TRUMMELL, ESQ.
     Nevada Bar No.: 14127
 3   BRITTNEY R. GLOVER, ESQ.
 4   Nevada Bar No.: 15412
     EGLET ADAMS
 5   400 South 7th Street, 4th Floor
     Las Vegas, Nevada 89101
 6   Email: eservice@egletlaw.com
     Tel.: (702) 450-5400
 7   Fax: (702) 450-5451
     Attorneys for Plaintiffs
 8   Jennifer Wyman, Bear Wyman,
 9   and the Estate of Charles Wyman

10                            UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA
12
     WESCO INSURANCE COMPANY, as subrogee Case No. 2:16-cv-01206-JCM-EJY
13   of its insured, NICKELS AND DIMES
     INCORPORATED,
14
15          Plaintiff,
                                                    STIPULATION AND ORDER FOR
16   vs.                                              EXTENSION OF TIME FOR
                                                     PLAINTIFFS TO RESPOND TO
17
     SMART INDUSTRIES CORPORATION d/b/a            DEFENDANT SMART INDUSTRIES
18   SMART INDUSTRIES CORP, MFG, an Iowa             CORPORATION’S MOTION TO
     corporation,                                  STRIKE TERRENCE CLAURETIE
19                                                     AS AN EXPERT WITNESS
20          Defendants.

21
     JENNIFER WYMAN, individually; BEAR CONSOLIDATED WITH
22   WYMAN, a minor, by and through his natural Case No. 2:16-cv-02378-JCM-CWH
23   parent    JENNIFER      WYMAN;       JENNIFER
     WYMAN and KATHRYN D. HARDESTY, as
24   Joint Special Administrators of the ESTATE OF
     CHARLES WYMAN; and SARA RODRIGUEZ,
25
     natural parent and guardian ad litem of JACOB
26   WYMAN,

27          Plaintiffs,
28
 Case 2:16-cv-01206-JCM-EJY Document 334 Filed 04/27/21 Page 2 of 3




     vs.
 1
 2
     SMART INDUSTRIES CORPORATION, d/b/a
 3   SMART INDUSTRIES CORP., MFG, an Iowa
     corporation, HI-TECH SECURITY INC., a Nevada
 4
     corporation;      WILLIAM       ROSEBERRY;
 5   BOULEVARD VENTURES, LLC, a Nevada
     corporation; DOES I thought V; DOES 1 thought
 6   10; BUSINESS ENTITIES I through V; and ROE
 7   CORPORATIONS 11 through 20, inclusive,

 8           Defendants.
 9
10   HI-TECH SECURITY, INC; and WILLIAM
     ROSEBERRY,
11
             Third-Party Plaintiffs,
12
13   vs.

14   NICKELS AND DIMES INCORPORATED,
15
             Third-Party Defendant.
16
17          On April 19, 2021, Defendant Smart Industries Corporation filed its Motion to Strike
18   Terrence Clauretie as an Expert Witness (ECF No. 331). Response to said motion is currently
19   due May 3, 2021. Wyman Plaintiffs have requested a two-week extension of time to file their
20   response to Defendant Smart Industries Corporation’s Motion to Strike Terrence Clauretie as an
21   Expert Witness. Defendant Smart Industries Corporation’s has agreed to Wyman Plaintiffs’
22   request, which would make their response due on May 17, 2021.
23   ...
24   ...
25   ...
26   ...
27   ...
28

                                                   2
 Case 2:16-cv-01206-JCM-EJY Document 334 Filed 04/27/21 Page 3 of 3




 1          This Stipulation is submitted in good faith and is not interposed for purposes of delay.
 2   This is the first request to extend the deadline for filing Plaintiffs’ response to Defendant Smart
 3   Industries Corporation’s Motion and due to unexpected delays, with this Court’s approval, the
 4   parties hereby agree that that the deadline for Wyman Plaintiffs to file the above-mentioned brief
 5   shall be extended by two weeks, or such other time as deemed appropriate by the Court. As such,
 6   the deadline for filing said brief shall be May 17, 2021.
 7     Respectfully submitted by:                         Approved as to Form and Content by:
 8
       DATED this 27th day of April, 2021.                DATED this 27th day of April, 2021.
 9
       /s/ Brittney R. Glover, Esq. ________              /s/ Joseph R. Meservy, Esq. _____
10     TRACY A. EGLET, ESQ.                               DAVID BARRON, ESQ.
       Nevada Bar No. 6419                                Nevada Bar No. 142
11                                                        WILLIAM H. PRUITT, ESQ.
       JAMES A. TRUMMELL, ESQ.
                                                          Nevada Bar No. 6783
12     Nevada Bar No. 14127                               JOSEPH R. MESERVY, ESQ.
       BRITTNEY R. GLOVER, ESQ.                           Nevada Bar No. 14088
13     Nevada Bar No. 15412                               BARRON & PRUITT, LLP
14     EGLET ADAMS                                        3890 West Ann Road
       400 South Seventh Street, Suite 400                North Las Vegas, Nevada 89031
15     Las Vegas, Nevada 89101                            Attorneys for Defendant
       Attorneys for Plaintiffs                           Smart Industries Corporation
16
17                                                ORDER

18          Based upon the Stipulation of the parties hereto, and for good cause, IT IS HEREBY

19   ORDERED, that the Stipulation to Extend hereinabove is hereby Granted.

20          DATED this 27th day of April, 2021.

21
22
                                           _____________________________________________
23                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                      3
